Exhibit 10.21

 

SWANK, INC.

2008 STOCK INCENTIVE PLAN

 

ARTICLE I

Establishment, Purpose, and Duration

 

1.1       Establishment of the Plan. Swank, Inc., a Delaware corporation (the
“Company”), hereby establishes an incentive stock plan for the Company and its
Subsidiaries to be known as the “Swank, Inc. 2008 Stock Incentive Plan.” The
Plan permits the grant of Incentive Stock Options, Non-Qualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, and Stock
Awards to Employees; and Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, and Stock Awards to Non-Employee
Directors.

 

The Plan was adopted by the Board of Directors of the Company on June 19, 2008,
and shall become effective upon approval of the Plan by the stockholders of the
Company in accordance with applicable laws (the “Effective Date”). Awards under
the Plan may not be granted prior to the Effective Date of the Plan.

 

1.2        Purpose of the Plan. The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to Employees
and Non-Employee Directors that will promote the identification of their
personal interest with the long-term financial success of the Company and with
growth in stockholder value. The Plan is designed to provide flexibility to the
Company and its Subsidiaries in their ability to motivate, attract, and retain
the services of Employees and Non-Employee Directors upon whose judgment,
interest, and effort the successful conduct of its operation is largely
dependent.

 

1.3        Duration of the Plan. The Plan shall commence on the Effective Date,
as described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article III herein, until August 20, 2018 (the “Term”), at which time it shall
terminate, except that Awards made prior to, and which are outstanding on, that
date shall remain valid in accordance with their terms.

 

ARTICLE II

Definitions

 

2.1        Definitions. Except as otherwise defined in the Plan, the following
terms shall have the meanings set forth below:

 

(a)          “Agreement” means a written agreement implementing the grant of
each Award signed by an authorized officer or director of the Company and by the
Participant.

 

(b)          “Award” or “Grant” means, individually or collectively, a grant
under the Plan of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, or Stock Awards.

 

(c)          “Award Date” or “Grant Date” means the date on which an Award is
made by the Committee under the Plan.

 

(d)          “Board” or “Board of Directors” means the Board of Directors of the
Company, unless such term is used with respect to a Subsidiary, in which event
it shall mean the Board of Directors of that Subsidiary.

 

(e)          “Change in Control” means the occurrence, on or after the Effective
Date, of any of the following:

 

--------------------------------------------------------------------------------

(i)           a change in control as the term "control" is defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934 as in effect on the date
hereof (the "Exchange Act");

 

(ii)          when any "person" (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), except for an employee stock ownership trust (or
any of the trustees thereof) of the Company, becomes a beneficial owner,
directly or indirectly, of securities of the Company representing twenty-five
(25%) percent or more of the Company's then outstanding securities having the
right to vote on the election of directors;

 

(iii)         during any period of not more than two (2) consecutive years (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clauses (i), (ii), (iv), (v), (vi)
or (vii) of this definition) whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were either directors
at the beginning of the period or whose election or nomination for election was
previously approved, cease for any reason to constitute at least seventy-five
(75%) percent of the entire Board of Directors;

 

(iv)          when a majority of the directors elected at any annual or special
meeting of stockholders (or by written consent in lieu of a meeting) are not
individuals nominated by the Company's incumbent Board of Directors;

 

(v)           if the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the holders of voting securities of the
Company outstanding immediately prior thereto being the holders of at least
eighty (80%) percent of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation;

 

(vi)          if the stockholders of the Company approve a plan of complete
liquidation of the Company; or

 

(vii)         if the stockholders of the Company approve an agreement for the
sale or disposition of all or substantially all of the Company's assets.

 

For purposes of this definition, the term “person” shall include any individual,
corporation, partnership, group, association, or other “person,” as such term is
used in Section 14(d) of the Exchange Act, other than the Company (or its
successor), any entity in which the Company (or its successor) owns a majority
of the voting interest, or any employee benefit plan(s) sponsored by the Company
(or its successor).

 

(f)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(g)          “Committee” means the committee of the Board appointed to
administer the Plan pursuant to Article III herein. As long as the Company shall
be subject to the periodic reporting requirements under the Exchange Act, all of
the members of the Committee shall be “non-employee directors” as defined in
Rule 16b-3, as amended, under the Exchange Act, or any similar or successor
rule, and “outside directors” within the meaning of Section 162(m)(4)(C)(i) of
the Code, as amended.

 

(h)          “Company” means Swank, Inc., or any successor thereto as provided
in Article XVI herein.

 

(i)            “Employee” means an officer or other employee of the Company or
its Subsidiaries (including any corporation, partnership, limited liability
company, or joint venture, which becomes a Subsidiary after the adoption of the
Plan by the Board).

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

(k)          “Fair Market Value” of a Share means the closing sales price per
share of the Stock as reported by Pink OTC Markets Inc. on the Grant Date;
provided, that if, in the opinion of the Committee, this method is inapplicable
or inappropriate for any reason, the fair market value as determined pursuant to
a reasonable method adopted by the Committee in good faith for such purpose.

 

(l)           “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article VI herein, which is designated as an incentive
stock option and is intended to meet the requirements of Section 422 of the
Code.

 

(m)         “Non-Employee Director” means an individual who is a member of the
Board of the Company or a Subsidiary and who is not an employee of the Company
or a Subsidiary (including any corporation, partnership, limited liability
company, or joint venture, which becomes a Subsidiary after the adoption of the
Plan by the Board).

 

(n)           “Non-Qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article VI, which is not intended to be an Incentive Stock
Option.

(o)           “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.

 

(p)           “Participant” means an Employee or Non-Employee Director who is
granted or receives an Award under the Plan.

 

(q)          “Performance Goal” means one or more performance measures or goals
set by the Committee in its discretion for each grant of a performance-based
compensation Award. The extent to which such performance measures or goals are
met will determine the amount or value of the performance-based compensation
Award that a Participant is entitled to exercise, receive, or retain.
Performance Goals may be particular to a Participant, may relate to the
performance of the Subsidiary, division, strategic business unit, or line of
business, which employs him, or may be based on the performance of the Company
generally. Performance Goals may be based on, among other things, in the
discretion of the Committee, Stock value or increases therein, earnings per
share or earnings per share growth, net earnings, earnings, or earnings growth
(before or after one or more of taxes, interest, depreciation, and/or
amortization), operating profit, operating cash flow, operating or other
expenses, operating efficiency, return on equity, assets, capital, or
investment, sales or revenues or growth thereof, gross, operating, or other
margins, or implementation, management, or completion of critical projects or
processes. Performance Goals may include a threshold level of performance below
which no payment or vesting may occur, levels of performance at which specified
payments or specified vesting will occur, and a maximum level of performance
above which no additional payment or vesting will occur. Performance Goals may
be absolute in their terms or measured against or in relationship to a market
index, a group of other companies comparably, similarly, or otherwise situated,
or a combination thereof. Each of the Performance Goals shall be determined,
where applicable and except as provided above, in accordance with generally
accepted accounting principles.

 

The Committee, in its sole discretion but subject to any limitations under
Section 162(m) of the Code, if applicable, in the case of an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
may adjust any evaluation of performance under a Performance Goal to take into
account any of the following events that occurs during a performance period: (i)
asset write-downs, (ii) litigation or claim judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs, and (v) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 (or in any replacement
thereof) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year.

 

To the extent required by the Code, prior to the payment of any compensation
under an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Performance Goal and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of Stock).

 

--------------------------------------------------------------------------------

(r)           “Period of Restriction” means the period during which Restricted
Stock or Restricted Stock Units are restricted, pursuant to Article VIII or IX
herein.

 

(s)           “Plan” means the Swank, Inc. 2008 Stock Incentive Plan, as
hereafter from time to time amended.

 

(t)            “Restricted Stock” means an Award of Stock granted to a
Participant pursuant to Article VIII herein.

 

(u)           “Restricted Stock Unit” means an Award, designated as a Restricted
Stock Unit, which is a bookkeeping entry granted to a Participant pursuant to
Article IX herein and valued by reference to the Fair Market Value of a Share,
which is subject to restrictions and forfeiture until the designated conditions
for the lapse of the restrictions are satisfied. A Restricted Stock Unit is
sometimes referred to as a “Restricted Unit.” Restricted Stock Units represent
an unfunded and unsecured obligation of the Company, except as otherwise
provided for by the Committee.

 

(v)           “Stock” or “Shares” means the common stock of the Company.

 

(w)          “Stock Appreciation Right” or “SAR” means an Award, designated as a
stock appreciation right, granted to a Participant pursuant to Article VII
herein.

 

(x)           “Stock Award” means an award of Stock granted to a Participant
pursuant to Article X herein.

 

(y)          “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or a Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.

 

ARTICLE III

Administration

 

3.1        The Committee. The Plan shall be administered by the Committee, which
shall have all powers necessary or desirable for such administration. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. In addition to
any other powers and subject to the provisions of the Plan, the Committee shall
have the following specific powers: (i) to determine the terms and conditions
upon which the Awards may be made and exercised, (ii) to determine all terms and
provisions of each Agreement, which need not be identical, (iii) to construe and
interpret the Agreements and the Plan, (iv) to establish, amend, or waive rules
or regulations for the Plan’s administration, (v) to accelerate the
exercisability of any Award or the termination of any Period of Restriction or
other restrictions imposed under the Plan, and (vi) to make all other
determinations and take all other actions necessary or advisable for the
administration of the Plan.

 

The Chairman of the Committee, the Chief Executive Officer of the Company, the
Chief Financial Officer of the Company, and such other directors and officers of
the Company as shall be designated by the Committee are hereby authorized to
execute Agreements on behalf of the Company and to cause them to be delivered to
the recipients of Awards.

 

For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Award provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of employment or service or continuous employment or
service.

 

Subject to limitations under applicable law, the Committee is authorized in its
discretion to issue Awards and/or accept notices, elections, consents, and/or
other forms or communications by Participants by electronic or similar means,
including, without limitation, transmissions through e-mail, voice mail,
recorded messages on

 

--------------------------------------------------------------------------------

electronic telephone systems, and other permissible methods, on such basis and
for such purposes as it determines from time to time.

 

A majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present (in
person or as otherwise permitted by applicable law), or acts approved in writing
by a majority of the Committee without a meeting, shall be deemed the action of
the Committee.

 

3.2        Selection of Participants. The Committee shall have the authority to
grant Awards under the Plan, from time to time, to such Employees and/or
Non-Employee Directors as may be selected by it to be Participants. Each Award
shall be evidenced by an Agreement.

 

3.3        Decisions Binding. All determinations and decisions made by the Board
or the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding.

 

3.4        Requirements of Rule 16b-3 and Section 162(m) of the Code.
Notwithstanding any other provision of the Plan, the Board or the Committee may
impose such conditions on any Award, and amend the Plan in any such respects, as
may be required to satisfy the requirements of Rule 16b-3, as amended (or any
successor or similar rule), under the Exchange Act.

 

Any provision of the Plan to the contrary notwithstanding, but except to the
extent that the Committee determines otherwise: (i) transactions by and with
respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of Rule 16b-3, (ii) transactions with respect to
persons whose remuneration is subject to the provisions of Section 162(m) of the
Code shall conform to the requirements of Section 162(m)(4)(C) of the Code, and
(iii) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.

 

ARTICLE IV

Stock Subject to the Plan

 

4.1        Number of Shares. Subject to adjustment as provided in Section 4.3
herein, the maximum aggregate number of Shares that may be issued pursuant to
Awards made under the Plan shall not exceed 1,000,000 (all of which may be
awarded as stock options). Except as provided in Section 4.2 herein, only Shares
actually issued in connection with the exercise of, or as other payment for,
Awards under the Plan shall reduce the number of Shares available for future
Awards under the Plan.

 

 

4.2

Lapsed Awards or Forfeited Shares; Shares Used as Payment of Exercise Price or
for Taxes.

 

(a)          If any Award granted under the Plan terminates, expires, or lapses
for any reason other than by virtue of exercise of the Award, or if Shares
issued pursuant to Awards are forfeited, any Stock subject to such Award again
shall be available for the grant of an Award under the Plan.

 

(b)          In the event a Participant pays the Option Price for Shares
pursuant to the exercise of an Option with previously acquired Shares, the
number of Shares available for future Awards under the Plan shall be reduced
only by the net number of new Shares issued upon the exercise of the Option. In
addition, in determining the number of shares of Stock available for Awards, if
Stock has been delivered or exchanged by, or withheld from, a Participant as
full or partial payment to the Company for payment of withholding taxes, or if
the number of shares of Stock otherwise deliverable by the Company has been
reduced for payment of withholding taxes, the number of shares of Stock
exchanged by or withheld from a Participant as payment in connection with the
withholding tax or so reduced by the Company shall again be available for the
grant of an Award under the Plan.

 

4.3        Capital Adjustments. The number and class of Shares subject to each
outstanding Award, the Option Price, and the annual limits on and the aggregate
number and class of Shares for which Awards thereafter may be made shall be
subject to such adjustment, if any, as the Committee in its sole discretion
deems appropriate to reflect

 

--------------------------------------------------------------------------------

events such as stock dividends, stock splits, recapitalizations, mergers,
consolidations, or reorganizations of or by the Company.

 

4.4         Maximum Number of Shares Subject to Grant. No Participant may be
granted an Award in any calendar year for more than 250,000 Shares.  

 

ARTICLE V

Eligibility

 

Persons eligible to participate in the Plan and receive Awards are all Employees
and all Non-Employee Directors who, in the opinion of the Committee, merit
becoming Participants.

 

ARTICLE VI

Stock Options

 

6.1        Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees and Non-Employee Directors at any time and
from time to time as shall be determined by the Committee. The Committee shall
have complete discretion in determining the number of Shares subject to Options
granted to each Participant; provided, however, that the aggregate Fair Market
Value (determined at the time the Award is made) of Shares with respect to which
any Participant may first exercise ISOs granted under the Plan during any
calendar year may not exceed $100,000 or such amount as shall be specified in
Section 422 of the Code and rules and regulations thereunder; and no ISO may be
granted to a Non-Employee Director.

 

6.2        Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
defined in Section 6.3 herein), the duration of the Option, the number of Shares
to which the Option pertains, and such other provisions as the Committee shall
determine. The Agreement shall specify whether the Option is intended to be an
Incentive Stock Option within the meaning of Section 422 of the Code, or a
Non-Qualified Stock Option not intended to be an Incentive Stock Option within
the meaning of Section 422 of the Code, provided, however, that if an Option is
intended to be an Incentive Stock Option but fails to be such for any reason, it
shall continue in full force and effect as a Non-Qualified Stock Option.

 

6.3        Option Price. The exercise price per Share of Stock covered by an
Option (“Option Price”) shall be determined by the Committee subject to the
following limitations. The Option Price shall not be less than 100% of the Fair
Market Value of such Stock on the Grant Date. In addition, in order for an
Option to be an ISO where an Option is granted to an Employee who, at the time
of grant, owns (within the meaning of Section 424(d) of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, the Option must have an Option Price which is at least
equal to 110% of the Fair Market Value of the Stock on the Grant Date.

 

6.4         Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no ISO
shall be exercisable after the expiration of ten years from its Award Date. In
addition, in order for an Option to be an ISO where an Option is granted to an
Employee who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, the Option must not be exercisable after
the expiration of five years from its Award Date.

 

6.5        Exercisability. Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall determine, which need not be the same for all Participants.

 

6.6        Method of Exercise. Options shall be exercised by the delivery of a
written notice to the Company in the form prescribed by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price shall be payable to
the Company in full either in cash, by delivery of Shares of Stock valued at
Fair Market Value at the time of exercise, or by a combination of the foregoing.

 

--------------------------------------------------------------------------------

As soon as practicable, after receipt of written notice and payment of the
Option Price and completion of payment of (or an arrangement satisfactory to the
Company for the Participant to pay) any tax withholding required in connection
with the Option exercise, the Company shall cause the appropriate number of
Shares to be issued in the Participant’s name.

 

6.7        Restrictions on Stock Transferability. The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under any stock exchange
upon which such Shares are then listed, and under any blue sky or state
securities laws applicable to such Shares. In the event the Committee so
provides in an Agreement pertaining to an Option, Stock delivered on exercise of
the Option may be designated as Restricted Stock or Stock subject to a buyback
right by the Company in the amount of, or based on, the Option Price therefor or
otherwise in the event the Participant does not complete a specified service
period after exercise.

 

ARTICLE VII

Stock Appreciation Rights

 

7.1        Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Employees
and Non-Employee Directors, at the discretion of the Committee.

 

7.2        SAR Agreement. Each SAR grant shall be evidenced by an Agreement that
shall specify the Base Value (as defined in Section 7.5), the duration of the
SAR, the number of Shares to which the SAR pertains, and such other provisions
as the Committee shall determine consistent with the Plan. SARs granted under
the Plan shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall determine, which need not be the same for
all Participants.

 

7.3        Exercise of SARs. SARs may be exercised with respect to all or part
of the Shares upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon such SARs. A SAR shall be exercised by delivery to the
Committee of a notice of exercise in the form prescribed by the Committee.

 

7.4        Other Conditions Applicable to SARs. In no event shall the term of
any SAR granted under the Plan exceed ten years from the Grant Date. A SAR may
be exercised only when the Fair Market Value of a Share exceeds the Base Value
(as defined in Section 7.5).

 

7.5         Payment Upon Exercise of SARs. Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (other than required tax withholding
amounts), an amount (the “SAR Value”) equal to the product of multiplying (i)
the number of Shares with respect to which the SAR is exercised by (ii) an
amount equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) the “Base Value” of the SAR designated in the
Agreement (which “Base Value” shall be the Fair Market Value per Share on the
Award Date or any amount greater than such Fair Market Value stated as the Base
Value in the Agreement).

 

Payment of the SAR Value to the Participant shall be made (i) in Shares, valued
at the Fair Market Value on the date of exercise in the case of an immediate
payment after exercise, (ii) in cash, or (iii) in a combination thereof, all as
determined by the Committee, either at the time of the Award or, unless
otherwise provided in the applicable Agreement, thereafter, and as provided in
the Agreement.

 

To the extent required to satisfy the conditions of Rule 16b-3(e) under the
Exchange Act, or any successor or similar rule, or as otherwise provided in the
Agreement, the Committee shall have the sole discretion to consent to or
disapprove the election of any Participant to receive cash in full or partial
settlement of a SAR. In cases where an election of settlement in cash must be
consented to by the Committee, the Committee may consent to, or disapprove, such
election at any time after such election, or within such period for taking
action as is specified in the election, and failure to give consent shall be
disapproval. Consent may be given in whole or as to a portion of the SAR
surrendered by the Participant. If the election to receive cash is disapproved
in whole or in part, the SAR shall be deemed to have

 

--------------------------------------------------------------------------------

been exercised for Shares, or, if so specified in the notice of exercise and
election, not to have been exercised to the extent the election to receive cash
is disapproved.

 

7.6        Restrictions on Stock Transferability. The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of a SAR under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities law, under any stock exchange upon which
such Shares are then listed, and under any blue sky or state securities laws
applicable to such Shares. In the event the Committee so provides in an
Agreement pertaining to a SAR, Stock delivered on exercise of the SAR may be
designated as Restricted Stock in the event the Participant does not complete a
specified service period after exercise.

 

ARTICLE VIII

Restricted Stock

 

8.1        Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock under the Plan to such Employees and Non-Employee Directors and
in such amounts as it shall determine. Participants receiving Restricted Stock
Awards are not required to pay the Company therefor (except for applicable tax
withholding) other than the rendering of services. As determined by the
Committee, Shares of Restricted Stock may be issued in book entry or electronic
form or in certificated form. Unless otherwise determined by the Committee,
custody of Shares of Restricted Stock in certificated form shall be retained by
the Company until the termination of the Period of Restriction pertaining
thereto.

 

8.2        Restricted Stock Agreement. Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Shares of Restricted Stock granted, and the applicable restrictions
(whether service-based restrictions, with or without performance acceleration,
and/or performance-based restrictions) and such other provisions as the
Committee shall determine. If an Award of Restricted Stock is intended to be a
performance-based compensation Award, the terms and conditions of such Award,
including the Performance Goal(s) and Period of Restriction and, if different,
performance period, shall be set forth in an Agreement or in a subplan of the
Plan, which is incorporated by reference into an Agreement, and the requirements
to satisfy or achieve the Performance Goal(s) as so provided therein shall be
considered to be restrictions under the Plan.

 

8.3        Other Restrictions. The Committee may impose such other restrictions
under applicable law, including, without limitation, under Federal or state
securities laws, as it may deem advisable, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

 

8.4        Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Swank, Inc. 2008 Stock
Incentive Plan, in the rules and administrative procedures adopted pursuant to
such Plan, and in an associated Restricted Stock Agreement. A copy of the Plan,
such rules and procedures, and the applicable Restricted Stock Agreement may be
obtained from the Secretary of Swank, Inc.”

 

8.5        Removal of Restrictions. Except as otherwise provided in this
Article, Shares of Restricted Stock covered by each Restricted Stock Award made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction and, where applicable, after a
determination of the satisfaction or achievement on any applicable Performance
Goal(s) by the Committee. Once the Shares are released from the restrictions,
the legend required by Section 8.4 herein shall be removed, and the Company
shall cause the appropriate number of Shares to be issued in the Participant’s
name.

 

8.6        Voting Rights. Unless otherwise provided in the Agreement, during the
Period of Restriction, Participants holding Shares of Restricted Stock granted
hereunder may exercise voting rights with respect to those Shares.

 

--------------------------------------------------------------------------------

8.7        Dividends and Other Distributions. Unless otherwise provided in the
Agreement (which may or may not provide for the accumulation and payment of
dividends and other distributions made in cash or property other than Shares
until the Shares of Restricted Stock to which the dividends and other
distributions relates vest), during the Period of Restriction, Participants
entitled to or holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions made in cash or
property other than Shares with respect to those Shares of Restricted Stock. If
any dividends or distributions are paid in Shares, such Shares shall be subject
to the same restrictions on transferability and the same rules for vesting,
forfeiture, and custody as the Shares of Restricted Stock with respect to which
they were distributed.

 

8.8        Failure to Satisfy Performance Goal(s). In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Committee, the Shares of Restricted Stock which were awarded
subject to the satisfaction of such Performance Goal(s) shall be automatically
forfeited and returned to the Company.

 

ARTICLE IX

Restricted Stock Units

 

9.1        Grant of Restricted Stock Units. Subject to the terms and conditions
of the Plan, the Committee, at any time and from time to time, may grant
Restricted Stock Units under the Plan (with one Restricted Stock Unit
representing one Share) to such Employees and Non-Employee Directors and in such
amounts as it shall determine. Participants receiving Restricted Stock Unit
Awards are not required to pay the Company therefor (except for applicable tax
withholding) other than the rendering of services.

 

9.2        Restricted Stock Unit Agreement. Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and the applicable restrictions
(whether service-based restrictions, with or without performance acceleration,
and/or performance-based restrictions) and such other provisions as the
Committee shall determine. If a Restricted Stock Unit Award is intended to be a
performance-based compensation Award, the terms and conditions of such Award,
including the Performance Goal(s) and Period of Restriction and, if different,
performance period, shall be set forth in an Agreement or in a subplan of the
Plan, which is incorporated by reference into an Agreement, and the requirements
to satisfy or achieve the Performance Goal(s) as so provided therein shall be
considered to be restrictions under the Plan.

 

9.3        Dividends and Other Distributions. Unless otherwise provided in the
Agreement (which may or may not provide for the current payment, or for the
accumulation subject to the same restrictions, vesting, forfeiture, and payment
as the Restricted Stock Units to which they are attributable, of dividends and
other distributions made in cash or property other than Shares), during the
Period of Restriction, Participants holding Restricted Stock Units shall have no
rights to dividends and other distributions made in cash or property other than
Shares which would have been paid with respect to the Shares represented by
those Restricted Stock Units if such Shares were outstanding. Unless otherwise
provided in the Agreement, if any deemed dividends or other distributions would
be paid in Shares, such Shares shall be considered to increase the Participant’s
Restricted Stock Units with respect to which they were declared based on one
Share equaling one Restricted Stock Unit. In addition, unless otherwise provided
in the Agreement, during the Period of Restriction, any such deemed dividends
and other distributions for which rights are provided but which are not paid
currently shall be deemed converted to additional Restricted Stock Units based
on the Fair Market Value of a Share on the date of payment or distribution of
the deemed dividend or distribution.

 

9.4        Payment after Lapse of Restrictions. Subject to the provisions of the
Agreement, upon the lapse of restrictions with respect to a Restricted Stock
Unit, the Participant is entitled to receive, without any payment to the Company
(other than required tax withholding amounts), an amount equal to the product of
multiplying (i) the number of Shares with respect to which the restrictions
lapse by (ii) the Fair Market Value per Share on the date the restrictions lapse
(such amount, the “RSU Value”).

 

The Agreement may provide for payment of the RSU Value at the time of vesting
or, on an elective or non-elective basis, for payment of the RSU Value at a
later date, adjusted (if so provided in the Agreement) from the date of exercise
based on an interest, dividend equivalent, earnings, or other basis (including
deemed investment of the

 

--------------------------------------------------------------------------------

RSU Value in Shares) set out in the Agreement (the “adjusted RSU Value”). The
Committee is expressly authorized to grant Restricted Stock Units which are
deferred compensation covered by Section 409A of the Code, as well as Restricted
Stock Units which are not deferred compensation covered by Section 409A of the
Code.

 

Payment of the RSU Value or adjusted RSU Value to the Participant shall be made
in cash or Shares as provided in the Agreement, valued at the Fair Market Value
on the date or dates the restrictions on the Award lapse in the case of an
immediate payment after vesting, or at the Fair Market Value on the date of
settlement in the event of an elective or non-elective delayed payment.

 

9.5        Restrictions on Stock Transferability. The Committee shall impose
such restrictions on any Shares issued in connection with a Restricted Stock
Unit under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under any stock exchange
upon which such Shares are then listed, and under any blue sky or state
securities laws applicable to such Shares. In the event the Committee so
provides in an Agreement pertaining to a Restricted Stock Unit, Stock issued in
connection with a Restricted Stock Unit may be designated as Restricted Stock or
Stock subject to a buyback right by the Company in the amount of, or based on,
the Fair Market Value thereof or otherwise in the event the Participant does not
complete a specified service period after issuance.

 

9.6        Failure to Satisfy Performance Goal(s). In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Committee, the Restricted Stock Units which were awarded
subject to the satisfaction of such Performance Goal(s) shall be automatically
forfeited and returned to the Company.

 

ARTICLE X

Stock Awards

 

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant unrestricted Stock Awards under the Plan to one or
more Employees and Non-Employee Directors in such amount or amounts as it shall
determine. Participants receiving Stock Awards are not required to pay the
Company therefor (except for applicable tax withholding). Payment of a Stock
Award shall be effected as soon as practicable after the Award Date.

 

ARTICLE XI

Change in Control

 

In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee, (ii) provide for the purchase or settlement of
any such Award by the Company, with or without a Participant’s request, for an
amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of such Participant’s rights had such
Award been currently exercisable or payable, (iii) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control, or (iv) cause any such Award then outstanding to be assumed,
or new rights substituted therefor, by the acquiring or surviving corporation in
such Change in Control.

 

ARTICLE XII

Modification, Extension, and Renewals of Awards

 

Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend, or renew outstanding Awards and may modify the
terms of an outstanding Agreement, provided that the exercise price of any Award
may not be lowered other than pursuant to Section 4.3 herein. In addition, the
Committee may accept the surrender of outstanding Awards granted under the Plan
or outstanding awards granted under any other equity compensation plan of the
Company and authorize the granting of new Awards pursuant to the Plan in
substitution therefor so long as the new or substituted awards do not specify a
lower exercise price than the surrendered Awards or

 

--------------------------------------------------------------------------------

awards and are not of a different type (with Options and SARs being one type and
all other Awards being a different type), and otherwise, the new Awards may
specify a longer term than the surrendered Awards or awards, may provide for
more rapid vesting and exercisability than the surrendered Awards or awards, and
may contain any other provisions that are authorized by the Plan.
Notwithstanding the foregoing, however, no modification of an Award shall,
without the consent of the Participant, adversely affect the rights or
obligations of the Participant.

 

ARTICLE XIII

Amendment, Modification, and Termination of the Plan

 

13.1      Amendment, Modification and Termination. At any time and from time to
time, the Board may terminate, amend, or modify the Plan. Such amendment or
modification may be without stockholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by any regulatory body having jurisdiction with
respect thereto, or under any other applicable laws, rules, or regulations.

 

13.2      Awards Previously Granted. No termination, amendment, or modification
of the Plan, other than pursuant to Section 4.3 or 16.10 herein, shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the written consent of the Participant.

 

ARTICLE XIV

Withholding

 

14.1      Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, State, and local taxes (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of the
Plan.

 

14.2       Stock Withholding. With respect to withholding required upon the
exercise of Non-Qualified Stock Options, or upon the lapse of restrictions on
Restricted Stock, or upon the occurrence of any other taxable event with respect
to any Award, Participants may elect, subject to the approval of the Committee,
or the Committee may require Participants, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld. The
value of the Shares to be withheld shall be based on the Fair Market Value of
the Shares on the date that the amount of tax to be withheld is to be
determined. All elections by Participants shall be irrevocable and be made in
writing and in such manner as determined by the Committee in advance of the day
that the transaction becomes taxable.

 

ARTICLE XV

Successors

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

ARTICLE XVI

General

 

16.1      Requirements of Law. The granting of Awards and the issuance of Shares
of Stock under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or
self-regulatory organizations (i.e., exchanges) as may be required.

 

16.2       Effect of Plan. The establishment of the Plan shall not confer upon
any Employee or Non-Employee Director any legal or equitable right against the
Company, a Subsidiary, or the Committee, except as expressly provided in the
Plan. The Plan does not constitute an inducement or consideration for the
employment or service of any Employee or Non-Employee Director, nor is it a
contract between the Company or any of its Subsidiaries and any

 

--------------------------------------------------------------------------------

Employee or Non-Employee Director. Participation in the Plan shall not give any
Employee or Non-Employee Director any right to be retained in the employment or
service of the Company or any of its Subsidiaries. Except as may be otherwise
expressly provided in the Plan or in an Agreement, no Employee or Non-Employee
Director who receives an Award shall have rights as a stockholder of the Company
prior to the date Shares are issued to the Participant pursuant to the Plan.

 

16.3      Creditors. The interests of any Participant under the Plan or any
Agreement are not subject to the claims of creditors and may not, in any way, be
assigned, alienated, or encumbered.

 

16.4      Governing Law. The Plan, and all Agreements hereunder, shall be
governed, construed, and administered in accordance with the laws of the State
of Delaware, and the intention of the Company is that ISOs granted under the
Plan qualify as such under Section 422 of the Code.

 

16.5      Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

16.6      Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

 

16.7      Transferability. Unless the Agreement evidencing an Award (or an
amendment thereto authorized by the Committee) expressly states that it is
transferable as provided in this section, no Award granted under the Plan, nor
any interest in such Award, may be sold, assigned, conveyed, gifted, pledged,
hypothecated, or otherwise transferred in any manner, other than by will or the
laws of descent and distribution. The Committee may in its sole discretion grant
an Award (other than an ISO) or amend an outstanding Award (other than an ISO)
to provide that the Award is transferable or assignable to a member or members
of the Participant’s “immediate family,” as such term is defined under Exchange
Act Rule 16a-l(e), or to a trust for the benefit solely of a member or members
of the Participant’s immediate family, or to a partnership or other entity whose
only owners are members of the Participant’s family; provided that, following
any such transfer or assignment, the Award will remain subject to substantially
the same terms applicable to the Award while held by the Participant, as
modified as the Committee in its sole discretion shall determine appropriate,
and the Participant shall execute an agreement agreeing to be bound by such
terms.

 

16.8      Termination of Employment or Service. Unless otherwise provided in the
Agreement pertaining to an Award, in the event that a Participant terminates his
employment or service with the Company and its Subsidiaries for any reason, then
the unvested portion of such Award shall automatically be forfeited to the
Company. Unless otherwise provided in the Agreement pertaining to an Award, in
determining cessation of employment or service, transfers between the Company
and/or any Subsidiary shall be disregarded, and changes in status between that
of an Employee and a Non-Employee Director shall be disregarded. The Committee
may provide in an Agreement made under the Plan for vesting of Awards in
connection with the termination of a Participant’s employment or service on such
basis as it deems appropriate, including, without limitation, any provisions for
vesting at death, disability, retirement, or in connection with a Change in
Control, with or without the further consent of the Committee. The Agreements
evidencing Awards may contain such provisions as the Committee may approve with
reference to the effect of approved leaves of absence.

 

16.9      Registration and Other Laws And Regulations. The Plan, the grant and
exercise of Awards hereunder, and the obligation of the Company to sell, issue,
or deliver Shares under such Awards, shall be subject to all applicable federal,
state, and foreign laws, rules, and regulations and to such approvals by any
governmental or regulatory agency as may be required. The Company shall not be
required to register in a Participant’s name or deliver any Shares prior to the
completion of any registration or qualification of such Shares under any
federal, state, or foreign law or any ruling or regulation of any government
body which the Committee shall, in its sole discretion, determine to be
necessary or advisable.

 

--------------------------------------------------------------------------------

16.10     Nonqualified Deferred Compensation Plan Omnibus Provision. It is
intended that any compensation, benefits, or other remuneration, which is
provided pursuant to or in connection with the Plan, which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code, shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. The Committee
is authorized to amend any Agreement and to amend or declare void any election
by a Participant as may be determined by it to be necessary or appropriate to
evidence or further evidence required compliance with Section 409A of the Code.

 

ARTICLE XVII

Substitution of Awards under Other Plans or Agreements

 

The Committee is hereby authorized to grant Awards on such basis as it deems
appropriate, and to effect the issuance of Shares of Stock under this Plan in
substitution for options, stock appreciation rights, or other forms of equity
compensation awarded and outstanding under any equity compensation plan of, or
agreement entered into with, a business entity which is acquired by the Company
or otherwise becomes a Subsidiary on such terms and conditions as it deems
appropriate. The Committee is expressly authorized to provide that the exercise
price of an assumed option or stock appreciation right may be higher or lower
than the Fair Market Value of the Stock to which a substitute Option or SAR
relates in order to approximate the inherent economic value of the assumed
option or stock appreciation right.

 

 